Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:

In the Abstract of the Specification:
	On line 2 of the written Abstract, “sold” should be changed to - - solid - -.
In the claims:
	In claim 1, line 7, “sold” should be changed to - - solid - -.
	In claim 1, line 12, “ and,2.” Should be changed to - - and, - -.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed dual swivel clip, viewed as a whole, requiring 
an elongated flexible link having a first end and a second end; the elongated flexible link first end comprising a solid spheroid; the elongated flexible link second end comprising a hollow spheroid; the first clip second end defining an aperture configured to frictionally accept the hollow spheroid end of the elongated flexible link; the second clip second end defining an aperture and configured to frictionally accept the solid spheroid end of the elongated flexible link; and, wherein when increasing weight tending to separate the first clip away from the second clip is applied, the hollow spheroid end of the elongated flexible link will release from the aperture of the first clip second end before the solid spheroid end of the elongated flexible link will release from the aperture of the second clip second end, in combination with other limitations of the claims.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clip structure is also represented by those of Coker (U.S. Des. Patent No. D368169), Votel (U.S. Patent No. 7,213,307), Moreau et al. (U.S. Patent No. 9,375,074), Vermillion et al. (U.S. Patent No. 8,341,808), and Boisvert (U.S. Patent No. 5,655,270).
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677